office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b02 hfrogers postf-100642-14 uilc date to date associate area_counsel --------------------------------------------------------------- large business international from kari fisher assistant to the branch chief branch income_tax accounting subject recurring_item_exception eligibility under sec_1_461-5 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer a b c d t issue -------------------------------------- ------------------------------------------------------------- --------- ---------------- --------------------- ---------------- ------------------------------ --------------------------------------------------------------- whether the recurring_item_exception under sec_1_461-5 of the income_tax regulations can be used for a liability to pay for damaged goods postf-100642-14 conclusion the recurring_item_exception under sec_1_461-5 cannot be used for the liability to pay for damaged goods facts taxpayer is a professional moving company when a customer engages taxpayer to provide moving services taxpayer and the customer execute a bill of lading or contract providing the level of taxpayer’s liability the contract states t and provides two options for placing a value on the customer’s shipment under the first option taxpayer’s liability is capped at an amount equal to the greater of a or b the customer also has the option to request a c for the shipment the second option limits taxpayer’s liability to d per article lost or stolen taxpayer’s liability for damaged or lost goods is limited to the maximum liability stated in the contract a customer may seek reimbursement or replacement of any lost or damaged goods only by submitting a claim in writing to taxpayer within of delivery the customer may then only file suit against taxpayer within from the date of claim disallowance taxpayer uses the accrual_method of accounting and deducts its liability for claims received and paid in the taxable_year and also pending at year-end that are paid within the first five months of the subsequent taxable_year taxpayer uses the recurring_item_exception under sec_1_461-5 to deduct the liability for claims paid subsequent to the taxable year-end law and analysis sec_461 provides that the amount of any deduction must be taken for the taxable_year that is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally taken into account in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_461-4 identifies types of liabilities in addition to liabilities arising out of workers’ compensation or out of any tort for which payment constitutes economic_performance liabilities arising out of a breach of contract liabilities arising from a violation of law rebates and refunds awards prizes and jackpots amounts paid for insurance warranty and service contracts and taxes other than creditable_foreign_taxes postf-100642-14 sec_1_461-4 provides that in the case of a taxpayer’s liability for which specific economic_performance rules are not provided elsewhere in the section or in any other regulation revenue_ruling or revenue_procedure economic_performance occurs as the taxpayer makes payments in satisfaction of the liability to the person to which the liability is owed sec_1_461-4 provides that if a liability arises out of the provision to a taxpayer of insurance or a warranty or service_contract economic_performance occurs as payment is made to the person to which the liability is owed sec_1_461-4 states that a warranty or service_contract is a contract that a taxpayer enters into in connection with property bought or leased by the taxpayer pursuant to which the other party to the contract promises to replace or repair the property under specified circumstances sec_1_461-4 states the term_insurance has the same meaning as is used when determining the deductibility of amounts paid_or_incurred for insurance under sec_162 sec_461 and sec_1_461-5 provide a recurring_item_exception to the normal economic_performance requirement for accrual_method taxpayers sec_1_461-5 provides in part that the recurring_item_exception does not apply to any liability of a taxpayer described in paragraph g other liabilities of sec_1_461-4 as an initial matter taxpayer’s payment for damaged goods constitutes a liability under sec_1_461-4 and economic_performance occurs as payments are made however the payment for damaged goods is not specifically enumerated in the list of liabilities under sec_1_461-4 consequently if it is a payment_liability it must fall under sec_1_461-4 insurance or warranty or service contracts or other liabilities sec_1_461-4 covers provision to a taxpayer of insurance or a warranty or service_contract see also sec_1_461-4 examples taxpayer is not purchasing or making payments for insurance or a warranty or service_contract in the liability arrangement it enters into with its customers further it is not insurance or a warranty or service_contract provided by another party to taxpayer but rather is a liability-limiting contract offered by taxpayer to its customers neither the internal_revenue_code nor the income_tax regulations defines the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance for federal tax purposes has evolved over the years and is at best a nonexclusive facts and circumstances analysis 972_f2d_858 7th cir of significance here however recent case law provides relevant instruction through a thorough analysis of the nature of a similar clause between a carrier of goods and its customer concluding the provision at issue was to limit liability and not an insurance arrangement thermal technologies inc v united parcel service inc u s dist lexis n d ok date postf-100642-14 consistent with statutory and common_law the court in thermal technologies determined that the tariff language in the common carrier’s contract solely imposed a limitation on the carrier’s liability for goods damaged in shipment and did not constitute insurance in this case taxpayer’s own contract explicitly states that the provision is not insurance but a tariff clearly this clause only serves to limit taxpayer’s liability for any damage sustained to customer goods during shipment thus the payment_liability for damaged goods is not for insurance under sec_1_461-4 in addition taxpayer’s contract covers property owned by customers not property bought or leased by taxpayer and taxpayer is obligated to pay damages if the other party to the contract taxpayer’s customer has property lost damaged or destroyed therefore the liability to pay for damaged goods also does not qualify as a warranty or service_contract in sec_1_461-4 accordingly because the payment_liability for damaged goods is not described in g by default it is a liability under sec_1_461-4 as such taxpayer cannot use the recurring_item_exception for its liability to pay for damaged goods see sec_1_461-5 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
